     JUNE MONROE, State Bar No. 284763
1    R. JASON READ, State Bar No. 117561
2    RYNN & JANOWSKY, LLP
     2603 Main Street, Suite 1250
3    Irvine, CA 92614
4    Telephone: (949) 752-2911

5    Attorneys for Intervening-Plaintiffs
     SUNTERRA PRODUCE TRADERS, INC.,
6    1ST QUALITY PRODUCE, INC.,
7    PETERSON FARMS FRESH, INC.,
     COASTAL PACIFIC SALES, LLC and
8    FROERER FARMS, INC. d/b/a OWYHEE PRODUCE
9
10                             UNITED STATES DISTRICT COURT

11                         EASTERN DISTRICT OF CALIFORNIA
12
     GREENGATE FRESH, LLLP,                       CASE NO: 2:18-cv-03161-JAM-EFB
13
                  Plaintiff,                      EIGHTH STIPULATION AND
14   vs.                                          ORDER TO EXTEND THE
15                                                DEADLINE TO FILE MOTION FOR
     TRINITY FRESH PROCUREMENT, LLC,              RULING ON OBJECTIONS TO
16   et al.                                       CLAIMS AS SET FORTH IN THE
17                                                AMENDED PRELIMINARY
                  Defendants.                     INJUNCTION ORDER,
18                                                ESTABLISHING PACA CLAIMS
                                                  PROCEDURE, AND ALLOWING
19                                                EXPEDITED DISCOVERY
20   SUNTERRA PRODUCE TRADERS, INC.,
     et al.
21
22                Intervening Plaintiffs,
     vs.
23
     TRINITY FRESH DISTRIBUTION, LLC, et
24   al.,
25
                  Defendants.
26
27     EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION   PAGE 1
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1
     FRESHPOINT DENVER, INC. and RUBY
2    ROBINSON COMPANY, LLC,
3                 Consolidated Plaintiffs,
4
     vs.
5
     TRINITY FRESH DISTRIBUTION, LLC, et
6    al.
7
                  Consolidated Defendants.
8
9    PRODUCE PAY, INC.

10                Intervenor Plaintiff,
11   vs.
12
     TRINITY FRESH DISTRIBUTION, LLC,
13   TRINITY FRESH MANAGEMENT, LLC,
14   and TRINITY FRESH PROCUREMENT,
     LLC,
15
                  Intervenor Defendants.
16
17
     AND OTHER INTERVENING ACTIONS
18
19
           Before this Court is the Eighth Stipulation to Extend the Deadline to File Motion
20
     for Ruling on Objections to Claims as set forth in the Amended Preliminary Injunction
21
     Order, Establishing PACA Claims Procedure, and Allowing Expedited Discovery agreed
22
     to by and between Plaintiff GreenGate Fresh, LLLP, Intervening Plaintiffs Sunterra
23
     Produce Traders, Inc., 1st Quality Produce, Inc., Peterson Farms Fresh, Inc., Coastal
24
     Pacific Sales, LLC; Froerer Farms, Inc. d/b/a Owyhee Produce (the “Sunterra Group”),
25
     Nor-Cal Produce, Inc., Ben E. Keith Company, and Fresh Innovations California, LLC
26
27     EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION          PAGE 2
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1    (collectively “Intervening Plaintiffs”), Consolidated Plaintiffs FreshPoint Denver, Inc.
2    and Ruby Robinson Co., LLC (the “FreshPoint Group” with GreenGate and Sunterra
3    Group, and Intervening Plaintiffs are together “Plaintiffs”), and Intervenor Produce Pay,
4    Inc. (“Produce Pay”) (Plaintiffs and Produce Pay are the “Parties”), by and through their
5    respective undersigned attorneys. In support thereof, the Parties state as follows:
6           1.     Plaintiffs filed and served Proof of Claims asserting statutory trust
7    beneficiary status arising under the Perishable Agricultural Commodities Act (“PACA”),
8    7 U.S.C. § 499e(c)(2), against Trinity Fresh Procurement, LLC, Trinity Fresh
9    Distribution, LLC, and Trinity Fresh Management, LLC (collectively “Trinity Fresh”),
10   as required by paragraphs 30, 32 and 33 the Amended Preliminary Injunction Order,
11   Establishing PACA Claims Procedure, and Allowing Expedited Discovery (“Claims
12   Order”) [Doc. No. 47], as amended by further Stipulations and Orders [Doc. Nos. 48,
13   93/94, 103/104, 116/118, 123/124, 125/126, 131/132, and 134/135].         [See, GreenGate
14   Fresh, LLLP, Doc. No. 70; Sunterra Group, Doc. Nos. 61-65; Nor-Cal Produce, Inc.,
15   Doc. No. 77; Ben E. Keith Company Doc. Nos. 72, 74; FreshPoint Group, Doc. Nos. 66-
16   67]
17          2.     Paul Abess was the sole shareholder of the Trinity Fresh entities. On April
18   15, 2019, he filed for bankruptcy protection under Chapter 7 of the United States
19   Bankruptcy Code, 11 U.S.C. § 101 et seq. [Doc. No. 60]             Certain Plaintiffs have
20   dismissed Abess from this action. GreenGate Fresh, LLLP and FreshPoint Group have
21   pending adversary actions against Mr. Abess.        Pursuant to 11 U.S.C. § 362(a), all
22   prosecution or continuation of the instant action, consolidated action and intervening
23   actions are stayed as to Mr. Abess. [Doc. No. 60]
24          3.     Intervenor Produce Pay filed its Objection to Plaintiffs’ claims and to any
25   late filed claims on May 13, 2019 [Doc. No. 82].
26
27     EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION              PAGE 3
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1           4.     The Parties agreed that the deadline to respond to Produce Pay’s Objection
2    should be extended to June 10, 2019, which was approved by the Court [Doc. No. 86].
3           5.     Plaintiffs filed their respective Responses to the Objections. [GreenGate
4    Fresh, LLLP, Doc. No. 101; Sunterra Group, Doc. No. 100; Nor-Cal Produce, Inc., Doc.
5    No. 84; Ben E. Keith Company Doc. No. 99; FreshPoint Group, Doc. No. 98]
6           6.     As a consequence of the Court appointed Receiver’s death, certain plaintiffs
7    filed the Joint Motion for Court Orders (1) Terminating the Receivership; (2) Enforcing
8    the Liability Bond of Receiver; (3) Appointing a Referee to Complete Auction of
9    Vehicles (“Receivership Termination Motion”) [Doc Nos. 87-91]. The Receivership
10   Termination Motion, prompted the Parties to stipulate to extend other deadlines in the
11   Claims Order [Doc. 93], which was approved by the Court [Doc. No. 94].
12          7.     By Stipulation [Doc No. 102], the Parties sought an extension of time in
13   which to file a motion for a ruling on Produce Pay’s Objections to Plaintiffs’ claims. The
14   Court granted the Stipulation by extending the deadline through July 10, 2019 [Doc.
15   No.103].
16          8.     On or about July 10, 2019, Fresh Innovations California, LLC filed a late
17   Complaint in Intervention and Proof of Claim [Doc. No. 107], alleging good cause for the
18   belated intervention. On August 14, 2019, Fresh Innovations California, LLC filed a
19   response to the Produce Pay objections [Doc. No. 117].
20          9.     Paragraph 39 of the Claims Order required that potential PACA Trust
21   Beneficiaries and the objecting party exercise best efforts to resolve any objections.
22          10.    Under paragraph 7 of the Second Stipulation and Order to Extend the
23   Deadline to file Motion for Ruling on Objections to Claims as set forth in the Amended
24   Preliminary Injunction Order, Establishing PACA Claims Procedure, and Allowing
25   Expedited Discovery [Doc. No. 104], the parties agreed to provide the Court with a status
26   report on their efforts. The joint status report was filed on July 31, 2019 [Doc. No. 114].
27     EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION               PAGE 4
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1           11.    By Stipulation [Doc Nos. 116, 123, 125, 131, and 134], the Parties sought
2    further extensions of time in which to file a motion for a ruling on Produce Pay’s
3    Objections to Plaintiffs’ claims and subsequent Claims Order deadlines. The Court
4    granted the Stipulation by extending the relevant deadlines [Doc. Nos. 118, 124, 126, 132
5    and 135].
6           12.    The Parties continue to meet and confer in an attempt to resolve Produce
7    Pay’s Objections to Plaintiffs’ claims [Doc. No. 82] and Plaintiffs’ objections to Produce
8    Pay’s intervening complaint [Doc. No. 76]. The Parties still need additional time to
9    complete the narrowed informal discovery and to work toward a global resolution.
10          13.    Thereafter, Plaintiffs anticipate submitting a stipulation and proposed order
11   to validate PACA claims, approve a PACA Trust Chart with pro-rata distribution
12   percentages and interim distribution amounts. Plaintiffs further anticipate subsequent
13   distributions because: (1) resolution of the Produce Pay Objections to PACA Claims will
14   allow for final collection of Trinity Fresh accounts receivables; and (2) the two remaining
15   vehicles held by appointed referee, Zeb Seidel, of Auction Exchange, Inc. dba Bar None
16   Auction (“Auctioneer”) shall be auctioned free and clear of liens subject to Court Order
17   [Doc. No. 133] in November 2019.
18          14.    Having reviewed the procedural posture of this case, and the steps needed
19   to proceed with the PACA Claims Procedure set out in the Claims Order, and in light of
20   the time required to resolve Objections, the Parties agree that an extension of the deadline
21   to file motion for a ruling on the Objections is necessary for the orderly administration of
22   claims and assets in this matter. The below chart sets forth the current deadline, agreed
23   new deadline, and unchanged deadlines for certain events set out in the Claims Order.
24   ///
25   ///
26   ///
27     EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION              PAGE 5
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1                                           Current Deadline as
                Deadline Event                                        New Deadline
                                            Set by Doc. No. 135
2
       Deadline to File Motion for     October 30, 2019            November 13, 2019
3
       Ruling on Objections
4      Deadline to File and Serve PACA November 6, 2019            November 20, 2019
       Trust Chart and Notice of First
5      Interim Distribution
6      Deadline to File Objections to  November 13, 2019           November 27, 2019
       PACA Trust Chart and First
7      Interim Distribution
8      Deadline to File Motion to          November 20, 2019       December 6, 2019
9      Resolve Objections to PACA
       Trust Chart and to Approve
10     First Interim Distribution
11     Anticipated Interim Distribution    November 27, 2019       December 13, 2019
       Deadline
12
13
           IT IS SO ORDERED.
14
15
16   Dated: October 30, 2019                /s/ John A. Mendez____________
17                                          JOHN A. MENDEZ
                                            U.S. DISTRICT COURT JUDGE
18
19
                       [SIGNATURE CONTINUED ON NEXT PAGE]
20
21
22
23
24
25
26
27    EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION       PAGE 6
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
1    Respectfully submitted on October 30, 2019.
2
3    STIPULATED AND AGREED BY:
4
5                                                  RYNN & JANOWSKY, LLP
6    DATED: October 30, 2019                       /s/ June Monroe
7                                                  June Monroe
                                                   RYNN & JANOWSKY, LLP
8                                                  2603 Main Street, Suite 1250
                                                   Irvine, CA 92614
9
                                                   Tel. 949.752.2911
10                                                 Fax.949.752.0953
11                                                 Attorneys for Intervening Plaintiffs
12                                                 Sunterra Produce Traders, Inc., et al.

13
                                                   MEUERS LAW FIRM, P.L.
14
15   DATED: October 30, 2019                       /s/ Lawrence H. Meuers
                                                   Lawrence H. Meuers
16                                                 Meuers Law Firm, P.L.
17                                                 5395 Park Central Court
                                                   Naples, FL 34109
18                                                 Tel: 239.513.9191
                                                   Fax: 239.513.9677
19
20                                                 Attorneys for Plaintiff Greengate Fresh,
                                                   LLLP
21
22
                                                   McCARRON & DIESS
23
     DATED: October 30, 2019                       /s/ Kate Ellis
24                                                 Kate Ellis
25                                                 McCARRON & DIESS
                                                   4530 Wisconsin Avenue N.W., Suite 301
26                                                 Washington, DC 20016
27    EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION            PAGE 7
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                                  Tel. 202.364.0400
1                                                 Fax 202.364-2731
2                                                 kellis@mccarronlaw.com
                                                  Pro Hac Vice
3
4                                                 Attorneys for Consolidated Plaintiffs
                                                  FreshPoint Denver, Inc. et al.
5
6                                                 BAKER MANOCK & JENSEN PC
7
     DATED: October 30, 2019                      /s/ Michael James Fletcher
8                                                 Michael James Fletcher
9                                                 Baker Manock & Jensen PC
                                                  5260 North Palm Ave.
10                                                Suite 421
                                                  Fresno, CA 93704
11                                                559.432.5400
12                                                559.432.5620 (fax)
                                                  mfletcher@bakermanock.com
13
14                                                Attorneys for Intervenor Ben E. Keith
                                                  Company
15
16                                                RUBIN AND RUDMAN LLP
17
     DATED: October 30, 2019                      /s/ George R. Pitts
18                                                George R. Pitts
                                                  Rubin and Rudman LLP
19
                                                  800 Connecticut Avenue, NW
20                                                Suite 400
                                                  Washington, DC 20006
21                                                Tel. 240.356.1566
22                                                gpitts@rubinrudman.com

23                                                Attorneys for Intervenor Nor-Cal
                                                  Produce, Inc.
24
25
26
27    EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION          PAGE 8
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                                  WALLACE JORDAN RATLIFF
1                                                 & BRANDT LLC
2
3    DATED: October 30, 2019                      /s/ Jason R. Klinowski
4                                                 WALLACE JORDAN RATLIFF
                                                  & BRANDT LLC
5                                                 800 Shades Creek Parkway, Suite 400
                                                  Birmingham, Alabama 35209
6                                                 205.847.0371
7                                                 jklinowski@wallacejordan.com
                                                  Pro Hac Vice
8
9                                                 Attorneys for Intervenor Produce Pay,
                                                  Inc.
10
                                                  NEUMILLER & BEARDSLEE
11
12
     DATED: October 30, 2019                      /s/ Ricardo Z. Aranda
13                                                NEUMILLER & BEARDSLEE
14                                                3121 W. March Lane, Suite 100
                                                  Stockton, CA 95219
15                                                Tel. 209-948-8200
                                                  raranda@neumiller.com
16
17                                                Attorneys for Intervenor Fresh
                                                  Innovations California, LLC
18
19
20
21
22
23
24
25
26
27    EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION           PAGE 9
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                 CERTIFICATE OF SERVICE
1
2          I HEREBY CERTIFY that a copy of the foregoing was served electronically to all

3    parties on the above-captioned matter at the electronic address as disclosed with the
4
     Court, or by sending the same via U.S. Postal Service.
5
                                                     RYNN & JANOWSKY, LLP
6
7    DATED: October 30, 2019                         /s/ June Monroe
                                                     June Monroe, Attorneys for Intervening
8                                                    Plaintiffs Sunterra Produce Traders, Inc.,
                                                     et al.
9
10   Notice has been electronically mailed to:
11   Alexander James Lewicki     alewicki@diemerwei.com
12
     C. Russell Georgeson     crgdanelaw@sbcglobal.net
13
     George R. Pitts    gpitts@rubinrudman.com, cgrant@rubinrudman.com
14
15   Jason Ryan Klinowski , PHV      jklinowski@wallacejordan.com,
     jvoight@wallacejordan.com
16
17   June T. Monroe     june@rjlaw.com, shelly@rjlaw.com

18   Kate Ellis , PHV    kellis@mccarronlaw.com
19
     Kathryn Diemer kdiemer@diemerwei.com, dsopko@diemerwei.com,
20   ecfnotice@diemerwei.com
21   Lawrence H. Meuers lmeuers@meuerslawfirm.com, lrogers@meuerslawfirm.com,
22   sdefalco@meuerslawfirm.com

23   Michael James Fletcher    mfletcher@bakermanock.com, vkearney@bakermanock.com
24   Ricardo Z Aranda     raranda@neumiller.com
25
26
27    EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION             PAGE 10
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
1    Shashauna M.D. Szczechowicz sszczechowicz@wolkincurran.com,
2    asdelgado@wolkincurran.com, vsimmons@wolkincurran.com

3    Walter R. Dahl   wdahl@DahlLaw.net, choffman@dahllaw.net
4
     Notice has been sent by U.S. Mail
5
     Trinity Fresh Distribution, LLC            Administrator for:
6    Trinity Fresh Procurement, LLC             Patrick Bulmer
7    Trinity Fresh Management, LLC              California Receivership Services
     P. O. Box 619                              P. O. Box 5128
8    Rancho Murrieta, CA 95683                  Oroville, CA 95966
9
     Zeb Seidel                                 Ascentium Capital, LLC
10   Bar None Auction                           23970 US Hwy 59 N
     4751 Power Inn Road, Suite A               Kingwood, TX 77339
11   Sacramento, CA 95826
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    EIGHTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION           PAGE 11
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
